DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive. 
Regarding 103 rejection, Applicant argues in substance that Kim’s disclosure “shows that different subbands are transmitted by different cells” and “thus by different transmitters”
In response to argument, Examiner respectfully disagree.  Li is cited for teaching a single transmitter transmitting system information comprising slice information to devices wishing to access the slice (see paragraph [0224]).  As cited in previous office action, Kim is cited for teaching “transmit first initial access information in the first subband; the first subband within a carrier bandwidth; transmit second initial access information in the second subband; the second subband within the carrier bandwidth“ while “a single transmitter” and “multiple services” are taught by Li

Regarding 103 rejection, Applicant argues in substance that “with Kim’s disclosure, there is no situation where the receiver can receive less than the entire bandwidth transmitted by a given transmitter”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., receiver can receive less than the entire bandwidth transmitted by a given transmitter) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant's argument that “there is no motivation to modify Li to get the solution claimed…, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 2, 7-9, 11-14, 19-21, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (USPN 2017/0079059) in view of Kim et al (2015/0341803).

 	Regarding claim 11, Li discloses
	an apparatus comprising at least one transmitter configured to: (Base station comprising transmit circuitry to transmit (e.g. FIG. 12 #1230) [0140-0149]
	only in a first sub-band predefined for a first service, transmit, by the transmitter, first information for a first service associated with the first service slice (transmit in first sub-band predefined for a particular service slice, e.g. MBB, comprising control signaling, c-plane for establishing and maintain network slices (FIG. 10 #1012,1020,1010, FIG. 17 #112) and data and user plane data (FIG. 17 #1606) [0069, 0080-0086, 0100, 0141, 0148, 0190-0194, 0208, 0223-0226], FIGs. 1, 10, 12, 16)
 	only in a second sub-band predefined for a second service, transmit, by the transmitter, second information for a second service associated with the second service, the second sub-band being different from the first sub-band (transmit in another sub-band predefined for a particular service slice, e.g. health care/wearable devices, comprising control signaling, c-plane for establishing and maintain network slices (FIG. 10 #1012,1020,1010, FIG. 17 #122) [0141, 0148, 0190-0194, 0208, 0223-0226], FIGs. 1, 10, 12)
	Li does not expressly disclose transmit first initial access information in the first subband; the first subband within a carrier bandwidth; transmit second initial access information in the second subband; the second subband within the carrier bandwidth

	Kim discloses transmit first initial access information in the first subband; the first subband within a carrier bandwidth (first initial access information transmitted first subband of carrier bandwidth [0113-0115, 0120, 0159], FIGs. 8, 9 
 	transmit first initial access information in the first subband; the first subband within a carrier bandwidth; transmit second initial access information in the second subband; the second subband within the carrier bandwidth (second initial access information transmitted in second subband of same carrier bandwidth [0113-0115, 0120, 0159], FIGs. 8, 9
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmit first initial access information in the first subband; the first subband within a carrier bandwidth; transmit second initial access information in the second subband; the second subband within the carrier bandwidth” as taught by Kim into Li’s system with the motivation to provide services to UEs in particular subbands to avoid interference and to change subband when interference arises (Kim, paragraph [0113-0115, 0120, 0150-0152], FIGs. 8, 9)

 	Regarding claim 12, Li discloses single transmitter performs transmissions (FIG. 10 #1012,1020,1010) [0141, 0148, 0192-0193], FIGs. 10, 12

	Regarding claim 13, Li discloses transmit circuitry/first transmitter to transmit in sub-band (FIG. 10 #1012,1020,1010) and function within transmit circuitry/second transmitter to transmit in another sub-band (FIG. 17 #112-132), [0141, 0148, 0192-0193], FIGs. 10, 12)

 	Regarding claims 14, Li teaches a slice can be in active state and PRACH location can be broadcast to UEs in SIBs to enable the UEs to perform random access [0101, 0124]
	Kim discloses PSS/SSS and PBCH transmitted in each separate subband [0113-0115, 0120]

	Regarding claim 19, Li does not expressly disclose “the first initial access information includes a first random access channel; and the second initial access information includes a second random access channel”

 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the first initial access information includes a first random access channel; and the second initial access information includes a second random access channel” as taught by Kim into Li’s system with the motivation to provide services to UEs in particular subbands to avoid interference and to change subband when interference arises (Kim, paragraph [0113-0115, 0120, 0150-0152], FIGs. 8, 9)

Regarding claims 20, Li discloses different subcarrier spacing utilized [0116-0118], FIGs. 5, 6

 	Regarding claim 21, Li discloses first and second logical resources/slices are sub-band logical partitions [0054, 0080-0086], FIGs. 3-4 

	Regarding claim 24, Li discloses first sub-band predefined for a particular service slice, e.g. MBB, comprising control signaling (FIG. 10 #1012,1020,1010) and data and user plane data (FIG. 17 #1606) [0069, 0080-0086, 0100, 0141, 0148, 0192-0193], FIGs. 1, 10, 12)
	second sub-band predefined for a particular service slice, e.g. health care/wearable devices, comprising control signaling (FIG. 10 #1012,1020,1010) [0141, 0148, 0192-0193], FIGs. 1, 10, 12)

Claims 1, 2, 7-9, 23 are rejected based on similar ground(s) provided in rejection of claims 11, 14, 19-21, 24 respectively.

Claims 6, 18, 10, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kim et al (2015/0341803) and in further view of Nam et al (WO 2017/123045 A1).

	Regarding claims 6, 18, Li discloses ACK/NACK feedback provided in a particular slice associated with a service [0291],
	Combined system of Li and Kim does not expressly disclose first initial access information includes a first ack/nack channel and second initial access information includes a second ack/nack channel
	Nam discloses first and second initial access information includes ack/nack channel [0140-0143, 0166]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “first initial access information; second initial access information” as taught by Nam into Li’s system with the motivation to provide low latency and other services to UEs and able to perform retransmission using ack/nack channel per slice (Nam, paragraph [0113-0114, 0140-0143, 0166], FIGs. 6-8)

 	Regarding claims 10, 22, Li discloses each slice contains identification [0087, 0096-0098, 0122].  Combined system of Li and Kim does not expressly disclose use of a first hypercell ID and second hypercell ID
	Nam discloses each slice contains identification information of cell such as hyper cell [0137-0139, 0108]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a first hypercell ID and second hypercell ID” as taught by 

Allowable Subject Matter
Claims 3-5, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469